Citation Nr: 1531655	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart condition.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee condition.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for rash.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran had a hearing before the undersigned in December 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The record reflects that after the statement of the case (SOC) additional evidence, including VA treatment records, was added to the electronic claims file.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because in a July 2015 statement the Veteran, through his representative, explicitly waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left knee problems are due to an in-service left knee injury during basic training and/or a serious infection from cellulitis in 1980.  He asserts that he had a lump in his left knee since the time of the cellulitis infection.  The Board concludes that a remand is required prior to adjudication of the claim.

During his December 2014 Board hearing, the Veteran asserted that he had a permanent limp following the cellulitis and that the infection was so serious that it damaged the structure holding the knee together, resulting in long-term damage to the knee.  The Veteran contended that one of his VA physicians told him that the in-service cellulitis would account for the current knee damage.    

The Veteran's service treatment records indicate that he was treated for cellulitis of the left knee in March 1980.  At that time, he reported having fallen one week previously and hurt the left knee.  The knee had become swollen and tender and it was incised and drained following admission to the hospital.  He remained in the hospital for several days, at which time he was released with a profile limiting his activities for approximately two additional weeks.  The records include no further complaints or noted problems.

The RO obtained a VA medical opinion in August 2013.  The opinion provider concluded that it was less likely than not that the left knee condition was incurred in or caused by military service.  The opinion provider indicated that the records supported that the Veteran had been involved in multiple post-service motor vehicle accidents that had resulted in musculoskeletal injuries.  The opinion provider also noted the in-service treatment for cellulitis.  The opinion provider concluded that the Veteran recovered full knee function, as evidenced by his ability to continue performing the essential duties of a soldier until separation from service months after the cellulitis treatment.  After service, the Veteran pursued multiple physically demanding jobs, including as a realtor.  As such, the opinion provider concluded that the Veteran had fully recovered from his soft-tissue injury (i.e. cellulitis).  The opinion provider concluded that the arthritis documented from 2012 was a condition of a different etiology than the acute soft tissue injury with infection experienced during service.

As the August 2013 VA medical opinion did not address the Veteran's contentions that his in-service cellulitis was of such severity that it caused permanent damage to the structure of the knee, particularly in light of the Veteran's assertions that a VA physician in Florida supported such a conclusion, the Board concludes that a remand for an addendum or additional medical opinion is necessary.

Moreover, the Veteran suggested during his December 2014 Board hearing that he was scheduled for treatment at the Seattle VA Medical Center.  These and other records from July 2014 should be associated with the electronic claims file.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In a statement from the Veteran received in May 2014, he indicated that he had filed for disability benefits from the Social Security Administration (SSA) due to health problems, which included his left knee.  Where there is actual notice to VA that relevant SSA records exist, VA has the duty to obtain the records where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim or claims.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

In addition, the RO denied the Veteran's claims for compensation under the provisions of 38 U.S.C.A. § 1151 for left knee problems, a heart condition, and rash were denied, as well as entitlement to TDIU, in a December 2014 rating decision.  In a January 2015 notice of disagreement, the Veteran specifically expressed disagreement with and the desire to appeal all the issues from the December 2014 rating decision.  As the Veteran has provided a timely notice of disagreement with the issues adjudicated in the December 2014 rating decision, he should be afforded an SOC addressing these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left knee problems, a heart condition, and rash, as well as entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Associate all VA records from July 2014 with the electronic claims file, to include any treatment records from the Seattle VA healthcare system.

3.  Request all available records, including medical records, concerning a claim for disability benefits from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file, with appropriate notice provided to the Veteran.

4.  Obtain a supplemental opinion from the medical professional who provided the August 2013 medical opinion or other qualified medical professional.  The electronic claims file must be made available to the medical professional for review, and he or she should note that it has been reviewed.  After reviewing the electronic claims file, the medical professional must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left knee disability was incurred in or is otherwise related to his military service.  Specifically, the medical professional is requested to provide an opinion as to whether the Veteran's in-service fall on the left knee in March 1980 and/or the resulting cellulitis resulted in his current disability, to include whether the above caused damage to the internal and/or surrounding structure of the knee, making him more susceptible to or otherwise causing arthritis of the left knee joint.

In reaching that conclusion, the medical professional's attention is directed to the Veteran's contentions that a VA physician in Florida suggested that the Veteran's left knee arthritis was a long-term disability and was consistent with an in-service condition of the type described by the Veteran.  The examiner's attention is also directed to the Veteran's report in the December 2013 substantive appeal that while he did have a history of multiple, post-service motor vehicle accidents, those injuries only affected his neck and did not damage his knees.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The medical professional must provide the underlying reasons for any opinion provided.  If the medical professional determines that an opinion cannot be made without resort to mere speculation, then it should be clear in his or her remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




